PER CURIAM:
Raymond A. Johnson appeals the district court’s order adopting the magistrate *210judge’s report and recommendation and granting Defendants’ motion to dismiss. Finding no reversible error, we affirm for the reasons stated by the district court. Johnson v. Ogletree, No. 3:11-cv-00391-MOC-DCK, 2011 WL 5970914 (W.D.N.C. Nov. 28, 2011). Johnson claims on appeal that the district court was biased against him. Our review of the record has revealed no evidence of extra-judicial bias, and therefore this argument is without merit. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (holding that unfavorable judicial rulings alone do not constitute bias). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.